


Exhibit (10h)








POTLATCH CORPORATION
BENEFITS PROTECTION TRUST AGREEMENT
(As Amended and Restated Effective February 14, 2014









--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page


DEFINITIONS
1

CREATION OF TRUST; CONTRIBUTIONS
4

PAYMENTS FROM THE TRUST
5

MANAGEMENT OF TRUST ASSETS
8

POWERS OF TRUSTEE
9

TAXES, EXPENSES AND COMPENSATION OF TRUSTEE
11

RECORDS AND ACCOUNTING
12

INDEMNIFICATION AND LIMITATION OF LIABILITY
12

ADMINISTRATION OF THE PLANS; COMMUNICATIONS
13

RESIGNATION OR REMOVAL OF TRUSTEE
13

AMENDMENT OF AGREEMENT; TERMINATION OF TRUST
14

GOVERNING LAW; SEVERABILITY
15








i
 

--------------------------------------------------------------------------------




POTLATCH CORPORATION
BENEFITS PROTECTION TRUST AGREEMENT
As Amended and Restated Effective February 14, 2014
This amended and restated Trust Agreement, originally made as of the first day
of January, 1990 and most recently amended and restated as of December 5, 2008,
by and between POTLATCH CORPORATION, a Delaware corporation (the “Company”) and
U.S. Bank National Association (formerly First Trust National Association) (the
“Trustee”), is hereby amended and restated to read as follows, effective as of
February 14, 2014.
WITNESSETH:
Whereas the Company has adopted the nonqualified deferred compensation plans,
programs and policies and has entered into the contracts listed on Schedule 1
(collectively, the “Plans”) and may adopt or enter into other such plans,
programs, policies and contracts which will be listed from time to time on
Schedule 1; and
Whereas the Company’s obligations pursuant to the Plans are not funded or
otherwise secured and the Company desires to take steps to assure that, subject
to the claims of the Company’s general creditors, the future payment of amounts
under the Plans will not be improperly withheld in the event that a Change of
Control (as hereinafter defined) of the Company should occur;
Whereas the Company wishes to establish a trust (hereinafter called a “Trust”)
and to contribute to the Trust assets that shall be held therein, subject to the
claims of the Company’s creditors in the event of the Company’s Insolvency, as
defined herein, until paid to participants and beneficiaries of the Plans in
such manner and at such times as specified in the Plans;
Whereas, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plans as unfunded
plans maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”);
Whereas, it is the intention of the Company to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plans;
Now, Therefore, the Company and the Trustee hereby establish the Trust and agree
that the Trust shall be comprised, held, and disposed of as follows:

1



--------------------------------------------------------------------------------




SECTION 1. DEFINITIONS
(a)    “Benefit Commitments” means:
(i)    all benefits that are accrued or payable (whether on a current or
deferred basis) under the Plans as of the date of the Change of Control and
(ii)    all benefits that may become payable under the Plans as in effect on the
date of the Change of Control as a result of termination of a participant’s
employment after such Change of Control, as described in Section 2(d).
(b)    “Change of Control” means the occurrence of any of the following events:
(i)    The consummation of a merger or consolidation involving the Company (a
“Business Combination”), in each case, unless, following such Business
Combination,
(A)    all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of common stock
of the Company (the “Outstanding Common Stock”) and the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company either directly or through one (1) or more subsidiaries),
(B)    no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”) (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or such other corporation or other entity resulting from such Business
Combination) beneficially owns, directly or indirectly, thirty percent (30%) or
more of, respectively, the then outstanding shares of common stock or common
equity of the corporation or other entity resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation or other entity except to the extent that such
ownership is based on the beneficial ownership, directly or indirectly, of
Outstanding Common Stock or Outstanding Voting Securities immediately prior to
the Business Combination, or
(C)    at least a majority of the members of the board of directors or similar
governing body of the corporation or other entity resulting from such
Business Combination were members of the Board at the time of the execution of
the initial agreement providing for, or of the action of the Board to approve,
such Business Combination; or
(ii)    Individuals who, as of May 6, 2013 constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director of the Company
subsequent to May 6, 2013 whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors of the Company then comprising the Incumbent Board shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual

2



--------------------------------------------------------------------------------




or threatened election contest with respect to the election or removal of
directors of the Company, an actual or threatened solicitation of proxies or
consents or any other actual or threatened action by, or on behalf of any Person
other than the Board; or
(iii)    The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of either:
(A)    the then Outstanding Common Stock, or
(B)    the combined voting power of the Outstanding Voting Securities,
provided, however, that the following acquisitions shall not be deemed to be
covered by this paragraph:
(I)    any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by the Company;
(II)    any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any employee benefit plan (or related trust) sponsored or
maintained by the Company; and
(III)    any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any corporation pursuant to a transaction that complies with
clauses (A), (B) and (C) of paragraph (i) of this definition; or
(iv)    The consummation of the sale, lease or exchange of all or substantially
all of the assets of the Company.

3



--------------------------------------------------------------------------------




(c)    “Company” means Potlatch Corporation, a Delaware corporation, and its
successor and assigns.
(d)    “Independent Administrator” means an independent professional benefits
consulting or administrative firm appointed pursuant to Section 3(b).
(e)    “Insolvent” and “Insolvency” means that the Company is unable to pay its
debts as they become due or is subject to a pending proceeding as a debtor under
the United States Bankruptcy Code.
(f)    “Participants” mean the active and former directors and employees of the
Company or its subsidiaries or affiliates who are entitled to benefits under the
Plans.
(g)    “Plans” mean the nonqualified plans, programs, policies and contracts
listed on Schedule 1 adopted or maintained by the Company or a subsidiary or
affiliate of the Company. The Company may from time to time add to or delete
items from Schedule 1 by notifying the Trustee in writing; provided, however,
that no such change to Schedule 1 may be made after a Change of Control has
occurred. The Company shall provide the Trustee with a current copy of each Plan
and any amendments thereto.
(h)    “Trust” means the Potlatch Corporation Benefits Protection Trust
established pursuant to this Agreement.
(i)    “Trustee” means U.S. Bank National Association, or any successor trustee
appointed pursuant to Section 10.
(j)    “Trust Fund” means all moneys, securities and other property held by the
Trustee under the Trust.

4



--------------------------------------------------------------------------------




SECTION 2.    CREATION OF TRUST; CONTRIBUTIONS
(a)    Concurrently with the execution of this Agreement, the Company hereby
deposits with the Trustee in trust $100 in cash, which shall become the
principal of the Trust to be held, administered, and disposed of by the Trustee
as provided in this Agreement. From time to time the Company shall also deposit
with the Trustee such contributions as may be permitted or required pursuant to
Sections 2(c) and 2(d) of this Agreement. All such contributions and all
accumulations and accruals, and the income (net of expenses and taxes) with
respect thereto, shall be held by the Trustee in trust pursuant to this
Agreement and shall be invested, reinvested and applied as provided herein. The
Trustee hereby accepts being named as Trustee under this Agreement and agrees to
hold the Trust Fund subject to all of the terms and conditions hereof.
(b)    The Trust established hereunder shall be revocable by the Company at any
time before a Change of Control, but shall be irrevocable upon and after a
Change of Control. The Trust is intended to be a grantor trust within the
meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of the
Internal Revenue Code of 1986, as amended, (more commonly known as a “rabbi
trust”) and shall be construed accordingly. All income earned on the assets of
the Trust Fund shall be taxable to the Company, whether before or after the
Trust becomes irrevocable. All taxes with respect to the Trust shall be payable
by the Company from its separate funds and shall not be charged against the
Trust Fund. The principal of the Trust, and any earnings thereon, shall be held
separate and apart from other funds of the Company and shall be used exclusively
for the uses and purposes of Participants and general creditors as set forth
herein. Participants and their beneficiaries shall have no preferred claim on,
or beneficial ownership interest in, any assets of the Trust. Any rights created
under the Plans and this Agreement shall be mere unsecured contractual rights of
participants of the Plans and their beneficiaries against the Company. Any
assets held by the Trust will be subject to the claims of the Company’s general
creditors under federal and state law in the event of Insolvency.
(c)    The Company, with the concurrence of the Trustee, may at any time deposit
with the Trustee additional cash or marketable securities to be credited to the
Trust Fund. Neither the Trustee nor any participant or beneficiary of the Plans
shall have any right to compel such additional deposits.
(d)    Within 30 days after a Change of Control has occurred, the Company shall
irrevocably deposit with the Trustee cash or marketable securities (other than
stock or debt obligations of the Company) to be credited to the Trust Fund in an
amount which, when added to any funds already credited to the Trust Fund, the
Company reasonably determines will be at least sufficient to pay:
(i)    the Benefit Commitments, and
(ii)    all anticipated future expenses of the Trust Fund, including the fees
and expenses of the Trustee described in Section 6(b).
(e)    At least annually after a Change of Control, the Independent
Administrator shall retain an actuary to re-determine the amount determined
pursuant to (d) above. Such re-determination shall be performed using the
factors and assumptions set forth in Schedule 2. If the current fair market
value of the assets of the Trust Fund does not equal or exceed 110% of the
amount so re-determined, the Independent Administrator shall so advise the
Company and the Company shall, within 30 days after receiving such notice, make
an irrevocable contribution to the Trust equal to the excess of the
re-determined amount over the current fair market value of the assets of the
Trust Fund.
(f)    The Trustee shall not be responsible for the computation or collection of
any contribution to the Trust Fund.

5



--------------------------------------------------------------------------------




(g)    Notwithstanding the provision of the Trust to the contrary, in order to
comply with Section 409A(b) of the Internal Revenue Code of 1986 as amended (the
“Code”), the following rules shall apply:
No assets will become restricted to the provision of benefits in connection with
a change in the Company’s financial health or the occurrence of a “restricted
period” as defined in Section 409A(b)(3)(B), and the Company shall not make
contributions to the Trust for the purpose of paying deferred compensation to an
“applicable covered employee” as defined in Section 409A(b)(3)(D) of the Code
under a nonqualified deferred compensation plan during such restricted period.
In the event that contributions are made during a restricted period for the
benefit of persons other than “applicable covered employees,” the Company will
thereafter direct the Trustee to establish such sub-accounts as necessary to
separate funding contributed for the benefit of “applicable covered employees”
and other persons.

6



--------------------------------------------------------------------------------




SECTION 3.    PAYMENTS FROM THE TRUST
(a)    Upon the effective date of this Agreement, the Company shall furnish the
Trustee with written information regarding the Participants and their
beneficiaries under the Plans and the dates of distribution and amounts of
benefits under the Plans and shall update such information on a regular basis.
The entitlement of a Participant or beneficiary of the Plans to benefits under
the Plans shall be determined by the Company or such party as it shall designate
under the Plan, and any claim for such benefits shall be considered and reviewed
under the procedures set out in the Plans.
(b)    The Company shall have the duty to notify the Trustee if a Change of
Control occurs. After a Change of Control, the Company shall: (i) within 30 days
furnish to the Trustee the information described in (a) above with respect to
the Benefit Commitments which are then payable under the Plans; (ii) update such
information with respect to all Plans not less frequently than annually; (iii)
furnish the Trustee with any other information the Trustee may reasonably
request within 30 days after such request; and (iv) within 30 days following the
Change of Control, appoint an Independent Administrator which shall assume
responsibility for the administration of the Plans and provide such information
and assistance as may be necessary or appropriate to assist the Independent
Administrator to carry out its duties in connection with the Plans.
(c)    Before a Change of Control, the Trustee shall make payments from the
Trust Fund to Participants and their beneficiaries under the Plans if so
directed by the Company. The Company shall deliver to the Trustee a schedule (a
“Payment Schedule”) that indicates the amounts payable in respect of each
Participant and beneficiary of the Plans, that provides a formula or other
instructions acceptable to the Trustee for determining the amounts so payable,
the form in which such amount is to be paid (as provided for or available under
the Plans), and the time of commencement for payment of such amounts. Except as
otherwise provided herein, the Trustee shall make payments to participants and
beneficiaries of the Plans in accordance with the Payment Schedule. The Company
may withdraw funds from the Trust Fund for any purpose at any time before a
Change of Control.
(d)    After a Change of Control the Trustee shall pay the Benefit Commitments
to the Participants and their beneficiaries in the amounts and at the time
directed by the Independent Administrator. The Independent Administrator shall
deliver to the Trustee a schedule (a “Payment Schedule”) that indicates the
amounts payable in respect of each Participant and beneficiary of the Plans,
that provides a formula or other instructions acceptable to the Trustee for
determining the amounts so payable, the form in which such amount is to be paid
(as provided for or available under the Plans), and the time of commencement for
payment of such amounts. Except as otherwise provided herein, the Trustee shall
make payments to Participants and their beneficiaries in accordance with the
Payment Schedule.
(e)    Except as provided in Section 11(d), no funds shall be paid to the
Company after a Change of Control.
(f)    After a Change of Control, the Trustee shall pay benefits (including,
without limitation, benefits accruing on account of services rendered after the
date of the applicable event or on account of a period of employment after the
applicable event) under the Plans in excess of the Benefit Commitments only if
the Company deposits additional cash or marketable securities sufficient to pay
such excess benefits.
(g)    Payments to Participants and their beneficiaries pursuant to Sections
3(c) and 3(d) shall be made by the Trustee to the extent that funds in the Trust
Fund are sufficient for such purpose. The Company may make payment of benefits
directly to Participants and their beneficiaries as they become due under the
terms of the Plans. The Company shall notify the Trustee of its decision to make
payment of benefits directly prior to the time amounts are payable to
Participants or their beneficiaries. In addition, if the principal of the Trust,
and any earnings thereon, are not sufficient to make payments of benefits in

7



--------------------------------------------------------------------------------




accordance with the terms of the Plans, the Company shall make the balance of
each such payment as it falls due or shall direct the Trustee as to
modifications required to the then-current Payment Schedule. After a Change of
Control, the Independent Administrator shall instead provide such direction. The
Trustee shall notify the Company where principal and earnings are not
sufficient. However, after a Change of Control, any payments in excess of the
Benefit Commitments shall be reduced as necessary or completely terminated
before payment of any Benefit Commitments shall be reduced.
(h)    Notwithstanding any other provisions of this Agreement, before or after a
Change of Control, the Trustee shall cease payment of benefits to participants
and beneficiaries of the Plans if the Company is Insolvent. At all times during
the continuance of this Trust, the principal and income of the Trust shall be
subject to the claims of the general creditors of the Company under federal and
state law as set forth herein. For this purpose, the knowledge of any of its
affiliates shall not be imputed to the Trustee. The Trustee shall resume benefit
payments only after determining that the Company is not Insolvent or as directed
by a court of competent jurisdiction.
(i)    The Board of Directors and the Chief Executive Officer of the Company
shall have the duty to notify the Trustee in writing of the Company’s
Insolvency. Except as provided in the next sentence or to the extent the Trustee
has actual knowledge of Insolvency, the Trustee shall have no duty to inquire
whether the Company is Insolvent. If a person claiming to be a creditor of the
Company alleges in writing to the Trustee that the Company is Insolvent, the
Trustee shall independently determine or, within 30 days after receipt of such
notice, shall petition a court to determine whether the Company is Insolvent and
shall suspend benefit payments pending such determination. The Company shall
promptly provide all information reasonably requested by the Trustee to enable
the Trustee or the court to make such determination. The Trustee may in all
events rely on such evidence concerning the Company’s solvency as may be
furnished to the Trustee and that provides the Trustee a reasonable basis for
making a determination concerning the Company’s solvency. If at any time the
Trustee has determined that the Company is Insolvent, the Trustee shall
discontinue payments to Plan Participants or their beneficiaries and shall hold
the assets of the Trust for the benefit of the Company’s general creditors.
Nothing in this Agreement shall in any way diminish the rights of Participants
and their beneficiaries to pursue their rights as general creditors of the
Company with respect to benefits due under the Plans or otherwise.
(j)    The Trustee shall resume the payment of benefits to Participants and
their beneficiaries only after the Trustee has determined that the Company is
not Insolvent (or is no longer Insolvent.) Provided that there are sufficient
assets, if the Trustee discontinues or suspends benefit payments under Section
3(h) or 3(i) and subsequently resumes such payments, the first payment following
such discontinuance or suspension shall include the aggregate amount of all
payments that would have been made under the Plans during the period of
discontinuance or suspension, less the aggregate amount of any payments made by
the Company to the Participant or beneficiary pursuant to the Plans during such
period, together with interest equal to 120% of the long-term applicable federal
rate, with quarterly compounding, as published under Section 1274(d) of the Code
for the first month of each calendar quarter. The Company or the Independent
Administrator, as the case may be, will direct the Trustee as to the amount of
such first payment following discontinuance or suspension.
(k)    No Participant or beneficiary shall have any claim on or beneficial
ownership interest in any assets of the Trust Fund before such assets are paid
to the Participant or beneficiary, and all rights created under the Plans shall
be unsecured contractual rights against the Company.
(l)    Except as otherwise provided hereunder, after the Trust has become
irrevocable, the Company shall have no right or power to direct the Trustee to
return to the Company or to divert to others any of the Trust assets before all
payment of benefits have been made to Participants and their beneficiaries
pursuant to the terms of the Plans.

8



--------------------------------------------------------------------------------




SECTION 4.    MANAGEMENT OF TRUST ASSETS
(a)    Prior to a Change of Control, the Trust Fund shall be held, invested and
reinvested by the Trustee only as directed in writing by the Company from time
to time. To the extent the Company has not so directed the Trustee as to the
investment of any portion of Trust assets before they are contributed to the
Trust, the Company hereby directs the investment of such assets in the default
investment fund indicated in Schedule 3 attached hereto. If the Company
delegates its investment authority hereunder to any third party, the Company
will remain liable hereunder as if the Company had acted directly.
(b)    After a Change of Control, the Trustee shall have exclusive authority and
discretion to manage and control the Trust Fund and may employ investment
managers (including affiliates of the Trustee) to manage the investment of the
Trust Fund. In exercising such authority and discretion, the Trustee shall be
guided by the investment policy guidelines established by the Company for this
purpose, a copy of which guidelines shall be delivered to the Trustee.
The Trustee shall discharge its investment duties with the care, skill, prudence
and diligence under the circumstances then prevailing that a prudent person
acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims, provided,
however, that the Trustee shall incur no liability to any person for any action
taken pursuant to a direction, request, or approval given by the Company or the
Independent Administrator which is contemplated by, and in conformity with, the
terms of the Plans or this Agreement and is given in writing by the Company or
the Independent Administrator. In the event of a dispute between the Company (or
Independent Administrator) and a party, the Trustee may apply to a court of
competent jurisdiction to resolve the dispute.
(c)    In no event shall assets of the Trust Fund be invested in securities
(including stock or rights to acquire stock) or obligations of the Company,
other than a de minimis amount held in common investment vehicles in which the
Trustee invests. All rights associated with Trust assets shall be exercised by
the Trustee or the person designated by the Trustee and shall in no event be
exercisable by or rest with Participants.
(d)    To the fullest extent permitted by law, the Trustee is expressly
authorized to:
(i)    retain the services of a registered broker-dealer organization hereafter
affiliated with U.S. Bank National Association, and any future successors in
interest thereto (collectively for the purposes of this paragraph referred to as
the “Affiliated Entities”), to provide services to assist in or facilitate the
purchase or sale of investment securities in the Trust,

9



--------------------------------------------------------------------------------




(ii)    acquire as assets of the Trust shares of mutual funds to which
Affiliated Entities provides, for a fee, services in any capacity and
(iii)    acquire in the Trust any other services or products of any kind or
nature from the Affiliated Entities regardless of whether the same or similar
services or products are available from other institutions.
The Trust may directly or indirectly (through mutual funds fees and charges, for
example) pay management fees, transaction fees and other commissions to the
Affiliated Entities for the services or products provided to the Trust and such
mutual funds at such Affiliated Entities’ standard or published rates without
offset (unless required by law) from any fees charged by the Trustee for its
services as Trustee.
The Trustee may also deal directly with the Affiliated Entities regardless of
the capacity in which it is then acting, to purchase, sell, exchange or transfer
assets of the Trust even though the Affiliated Entities are receiving
compensation or otherwise profiting from such transaction or are acting as a
principal in such transaction.
(e)    Each of the Affiliated Entities is authorized to
(i)    effect transactions on national securities exchanges for the Trust as
directed by the Trustee, and
(ii)    retain any transactional fees related thereto, consistent with Section
11(a)(1) of the Exchange Act, as amended, and related Rule 11a2-2(T).
(iii)    Included specifically, but not by way of limitation, in the
transactions authorized by this provision are transactions in which any of the
Affiliated Entities are serving as an underwriter or member of an underwriting
syndicate for a security being purchased or are purchasing or selling a security
for its own account. In the event the Trustee is directed by the Company or any
designated investment manager, as applicable hereunder (collectively referred to
for purposes of this paragraph as the “Directing Party”), the Directing Party
shall be authorized, and expressly retains the right hereunder, to direct the
Trustee to retain the services of, and conduct transactions with, Affiliated
Entities fully in the manner described above.

10



--------------------------------------------------------------------------------




SECTION 5.    POWERS OF TRUSTEE
Subject to Sections 3 and 4, the Trustee shall have full power and authority
with respect to any and all moneys, securities and other property at any time
received or held in the Trust Fund to do all such acts, take all such
proceedings and exercise all such rights and privileges, whether herein
specifically referred to or not, as could be done, taken or exercised by the
absolute owner thereof, including, without in any way limiting the generality of
the foregoing, the following:
(a)    To collect and receive the income of the Trust Fund and to invest and
reinvest the Trust Fund in investments of any kind, including but not limited to
investments administered, advised, custodied, issued, offered, sponsored,
underwritten, or otherwise serviced by the Trustee or any of the Trustee’s
affiliates; The Company hereby acknowledges (i) that the Trustee’s affiliate is
the investment advisor for the First American Funds, Inc.; the First American
Investment Funds, Inc.; and the First American Strategy Funds, Inc.
(collectively, the “Affiliated Funds”); (ii) that the Trustee is the
sub-administrator, securities lending agent, and custodian for the Affiliated
Funds; (iii) that the Trustee receives compensation from the Affiliated Funds as
detailed in the prospectuses for the Affiliated Funds; (iv) that the Trustee has
received such prospectuses; (v) that the Affiliated Funds are neither insured by
the Federal Deposit Insurance Company or any other governmental agency nor
guaranteed by the Trustee or by any Affiliated Entity; and (vi) that any mutual
fund investment involves risks (including but not limited to the possible loss
of principal);
(b)    To pay the expenses of the Trust (excluding any taxes payable by the
Company under Section 2(b)) out of the Trust Fund, including the fees and
reasonable expenses of the Independent Administrator and including reasonable
compensation for its services as Trustee (if and to the extent that the Company
does not pay such expenses and compensation);
(c)    To employ suitable agents and counsel, and pay their reasonable expenses
and compensation out of the Trust Fund (if and to the extent that the Company
does not pay such expenses and compensation);
(d)    To sell, convey, exchange or otherwise dispose of any property at any
time held in trust hereunder;
(e)    To hold uninvested any cash contributions to the Trust Fund and to create
reserves of cash or other assets of the Trust Fund in the banking department of
any affiliate of the Trustee, without liability for interest thereon, for the
payment of expenses, or for distributions pursuant to the Plans, or for any
other purpose in connection with the Plans, notwithstanding the affiliate’s
receipt of “float” from such uninvested cash;
(f)    To deposit any moneys at any time held in the Trust Fund in any savings
bank, in the savings department of any bank or in a banking affiliate of the
Trustee;
(g)    To invest assets of the Trust Fund in any mutual funds advised by the
Trustee or any of its affiliates or for which an affiliate of the Trustee acts
as a custodian or other service provider and to receive management fees from
such mutual funds for services performed for such funds;
(h)    To have, respecting bonds, shares of corporate stock and other
securities, all the rights, powers and privileges of an owner, including holding
securities in the name of the Trustee or in the name of a nominee securities
depository with or without disclosure of the Trust, voting any corporate stock
either in person or by proxy, with or without power of substitution, making
payment of calls, assessments or other sums deemed by the Trustee expedient for
the protection of the Trust Fund, exchanging securities, selling or exercising
stock subscriptions or conversion rights, participating in foreclosures,
reorganizations, consolidations, mergers, liquidations, pooling agreements,
voting trusts, and assenting to corporate sales, leases and encumbrances. The
Trustee may provide to the Company (or, after a Change

11



--------------------------------------------------------------------------------




of Control, to the Independent Administrator) the proxy of any security when in
the Trustee’s judgment the Trustee or one of its affiliates may have a conflict
of interest;
(i)    To enter into any contracts with, or purchase any annuities from, any
insurance company or insurance companies for the purpose of providing for
distributions under the Plans; and
(j)    To settle, compromise or submit to arbitration any claims, debts or
damages due or owing to or from the Trust or the Trust Fund; to commence or
defend legal proceedings for or against the Trust; and to represent the Trust in
all proceedings in any court of law or equity or before any other body or
tribunal.
(k)    The Trustee shall have, without exclusion, all powers conferred on
trustees by applicable law, unless expressly provided otherwise herein,
provided, however, that if an insurance policy is held as an asset of the Trust,
the Trustee shall have no power to name a beneficiary of the policy other than
the Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.
(l)    Notwithstanding any powers granted to the Trustee pursuant to this
Agreement or to applicable law, the Trustee shall not have any power and shall
not take any action that could result in this Trust being classified as a
corporation or a partnership under U.S. federal income tax laws, pursuant to
section 301.7701-2 of the Procedure and Administrative Regulations promulgated
pursuant to the Internal Revenue Code.

12



--------------------------------------------------------------------------------




SECTION 6.    TAXES, EXPENSES AND COMPENSATION OF TRUSTEE
(a)    The Company shall pay any federal, state, local or other taxes imposed
with respect to the assets or income of the Trust Fund. The Company (or,
following a Change of Control, the Independent Administrator) will perform any
tax calculation, withholding, reporting, and remitting to the appropriate taxing
authorities of any federal, state, or local income, wage, or other taxes that
may be required to be calculated, withheld, reported, or remitted with respect
to any payments made to Participants or their beneficiaries from the Trust Fund.
The Trustee will have no responsibility for the same, except as directed in
every detail by the Company or the Independent Administrator, as the case may
be.
(b)    The fees and expenses of the Trustee may be revised from time to time as
agreed to by the parties. A schedule of the Trustee’s fees and expenses shall be
agreed upon by the parties hereto. The Trustee’s reasonable expenses, including
but not limited to the retention of legal counsel, accountants and actuaries and
such other professionals as the Trustee determines are necessary or appropriate
to enable it to perform its services as Trustee, shall be charged to and payable
from the Trust Fund on a monthly basis, or on such other basis as the Trustee
deems reasonable, except to the extent that such fees and expenses are paid by
the Company.

13



--------------------------------------------------------------------------------




SECTION 7.    RECORDS AND ACCOUNTING
(a)    The Trustee shall keep accurate and detailed records and accounts with
respect to all assets included in the Trust Fund and all investments, receipts
and disbursements and other transactions involving the Trust, except that the
Company shall maintain all accounts for Participants and their beneficiaries as
provided in the Plans. All accounts, books and records maintained by the Trustee
shall be open to inspection by any person designated by the Company at all
reasonable times.
(b)    Within 60 days following the close of each calendar year or the date of
removal or resignation of the Trustee or termination of the Trust, the Trustee
shall file with the Company a written report setting forth all investments,
receipts, disbursements and other transactions effected by it during the
calendar year or part thereof for which the report is filed, in such form as the
Company and the Trustee shall agree. The Trustee also shall render such
additional statements or reports to the Company as the Company may reasonably
request from time to time.

14



--------------------------------------------------------------------------------




SECTION 8.    INDEMNIFICATION AND LIMITATION OF LIABILITY
The Company shall indemnify and hold the Trustee harmless from and against any
liability, and the Trustee will incur no liability to any person for, any
claims, liabilities, losses, costs, taxes, penalties, interest, and expenses
(including reasonable attorneys’ fees) that may be imposed on, incurred by, or
asserted against the Trustee by reason of the Trustee’s actions or omissions in
connection with this Agreement or the Trust, including but not limited to
actions or omissions consistent with directions provided hereunder, unless
arising from the Trustee’s own gross negligence, willful misconduct, or willful
breach of the provisions of or its obligations under this Agreement. The Trustee
shall not be required to give any bond or any other security for the faithful
performance of its duties under this trust agreement, except as required by law.
All indemnifications and releases provided in this Agreement will survive any
Change of Control and the termination of this Agreement.
The Trustee will have no duty to (i) apply for or obtain a ruling from the
Internal Revenue Service as to, or otherwise determine, the tax consequences of
the Plans, the Plan documents, the Trust, or this Agreement, as to the Company,
Participants, beneficiaries, or otherwise, including but not limited to whether
the arrangement created hereunder is a safe harbor rabbi trust and whether any
action hereunder complies with Code Section 409A; (ii) construe the terms of the
Plans; determine eligibility under the Plans (including eligibility for
participation, vesting, and distribution, as well as the timing, amount, and
form thereof); resolve benefit claims or claim appeals; maintain
participant-level records; or otherwise function as the administrator of the
Plans; (iii) unless otherwise required by law, give notices or make filings
required by applicable statutes or regulations for any plan; (iv) determine,
monitor, or collect contributions; (v) inquire whether the Company has timely
filed a top-hat exemption letter or has otherwise satisfied the reporting and
disclosure obligations of Part I of Title I of ERISA; (vi) determine, conduct a
review of, make recommendations with respect to, or otherwise question the
investment policy guidelines, the classes of permissible investments under this
Agreement; buying, holding, or selling Trust assets with respect to any portion
of the Trust over which anyone other than the Trustee has investment authority;
and the compliance of such buying, holding, and selling with the investment
policy guidelines; (vii) monitor service providers hired by the Company,
including any Independent Administrator; or (ix) make a distribution to the
extent that Trust assets, when reduced by taxes applicable to such distribution,
when further reduced by expenses payable by the Trust, are less than the amount
of the payment.

15



--------------------------------------------------------------------------------




SECTION 9.    ADMINISTRATION OF THE PLANS; COMMUNICATIONS
(a)    The Company shall administer the Plans as provided therein and subject to
Section 3(d), the Trustee shall not be responsible in any respect for
administering the Plans. The Trustee shall not be responsible for the adequacy
of the Trust Fund to meet and discharge all payments and liabilities under the
Plans.
(b)    Any action of the Company, or if applicable, the Independent
Administrator under any provision of this Agreement shall be evidenced by a
written instrument signed by an authorized agent of the Company or if
applicable, the Independent Administrator. The Company, or if applicable, the
Independent Administrator shall furnish the Trustee from time to time with
evidence satisfactory to the Trustee as to the agents authorized to sign such
instruments.

16



--------------------------------------------------------------------------------




SECTION 10.    RESIGNATION OR REMOVAL OF TRUSTEE
(a)    The Trustee may resign at any time and for any reason before a Change of
Control upon written notice to the Company. After receipt of such written
notice, the Company shall appoint a successor trustee that will become Trustee
upon its acceptance of the Trust. The Trustee’s resignation shall become
effective upon the earlier of the date six months after such written notice is
provided or the date the successor trustee is appointed by the Company and
accepts the Trust. If the Company fails to deliver to the Trustee a successor’s
written acceptance of trusteeship within six months of received notice of the
Trustee’s resignation, the Trustee may immediately petition a court of competent
jurisdiction at Trust expense for the appointment of a successor. Even so, the
Trustee shall have no duty to find or secure the appointment of a successor upon
its resignation pursuant to this Section 10(a).
(b)    After a Change of Control, the Trustee may resign at any time and for any
reason upon written notice to the Company, and, if applicable, the Independent
Administrator. Such resignation shall become effective only if:
(i)    The Trustee has obtained the agreement of a bank to act as successor
trustee which bank is among the 100 largest banks in the United States, as
measured by deposits; or
(ii)    A court of competent jurisdiction has appointed a successor trustee, but
only after the Trustee has used reasonable efforts to find a successor pursuant
to (i) above.
The Trustee shall continue to be trustee of the Trust Fund until the new trustee
is in place, and the Trustee shall be entitled to expenses and fees (including
expenses incurred in finding a successor trustee or petitioning a court to name
a successor trustee) through the later of the effective date of its resignation
as Trustee or the end of its custodianship of the Trust Fund.
(c)    Prior to a Change of Control, the Company may remove the Trustee upon 30
days written notice to the Trustee, or upon such shorter period as is acceptable
to the Trustee. Such removal shall become effective, however, only upon the
occurrence of all of the following events:
(i)    The appointment by the Company of a successor trustee;
(ii)    The acceptance of the Trust by the successor trustee; and
(iii)    The delivery of the Trust Fund to the successor trustee.
(d)    Following a Change of Control, the Independent Administrator, if it
agrees to assume such power and responsibility, may remove the Trustee by
following the steps prescribed for the Company in (c) above.
(e)    Upon designation or appointment of a successor trustee, the Trustee shall
transfer the Trust Fund to the successor trustee reserving such reasonable sums
as the Trustee shall deem necessary to defray its expenses in settling its
accounts and to pay any of its compensation due and unpaid. If the sums so
reserved are not sufficient for these purposes, the Trustee shall be entitled to
recover the amount of any deficiency from either the Company or the Trust Fund
held by the successor trustee, or both.

17



--------------------------------------------------------------------------------




SECTION 11.    AMENDMENT OF AGREEMENT; TERMINATION OF TRUST
(a)    At any time prior to a Change of Control, this Trust Agreement may be
amended by a written instrument executed by the Trustee and the Company.
Notwithstanding the foregoing, no such amendment shall conflict with the terms
of the Plans or shall make the Trust revocable after it has become irrevocable
in accordance with Section 2(b) hereof.
(b)    The provisions of this Agreement and the Trust created hereby may not be
amended or terminated after a Change of Control, except to the extent required
by applicable law, but no such amendment shall conflict with the terms of the
Plans or shall make the Trust revocable.
(c)    In the event the Company terminates the Trust prior to the occurrence of
a Change of Control, the Trustee shall reserve such sums as it deems necessary
to pay its fees and expenses, and shall distribute all remaining assets of the
Trust Fund in accordance with the written directions of the Company.
(d)    The Trust shall be terminated upon the earlier of the exhaustion of the
Trust Fund or the final payment of all amounts payable to all of the
Participants and their beneficiaries pursuant to the Plans, and the payment of
all amounts due to the Trustee and all costs and expenses chargeable to the
Trust. Promptly upon termination of this Trust, and after payment of all fees,
expenses and indemnities due to or incurred by the Trustee hereunder, any
remaining portion of the Trust Fund shall be paid to the Company.

18



--------------------------------------------------------------------------------




SECTION 12.    GOVERNING LAW; SEVERABILITY
(a)    This Agreement shall be construed and enforced in accordance with the
laws of the State of Washington.
(b)    Any provision of this Agreement that is determined to be invalid or
unenforceable shall be ineffective without invalidating the remaining provisions
hereof.
(c)    This Agreement shall have binding effect on the successors and assigns of
the Company and on all parent and subsidiary companies related to any such
successor or assign.
(d)    This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original instrument, but all of which shall be considered one
and the same agreement, and shall become binding when one or more counterparts
have been signed by and delivered to each of the parties hereto.
(e)    Benefits payable to Participants and their beneficiaries may not be
anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered, or subjected to attachment, garnishment, levy, execution, or other
legal or equitable process.
IN WITNESS WHEREOF, the parties hereto have caused this amended and restated
Agreement to be executed by their duly authorized officers as of this 11th day
of December 2008.


POTLATCH CORPORATION






By:     


Its:     


    
U.S. BANK NATIONAL ASSOCIATION


By:     
    


Its:     







19



--------------------------------------------------------------------------------




Schedule 1
The Plans
Potlatch Corporation Salaried Employees’ Supplemental Benefit Plan
Potlatch Corporation Salaried Supplemental Benefit Plan II
Potlatch Corporation Management Performance Award Plan
Potlatch Corporation Management Performance Award Plan II
Potlatch Corporation Annual Incentive Plan
Potlatch Corporation Management Deferred Compensation Plan *
Potlatch Corporation Severance Program for Executive Employees
Potlatch Corporation Deferred Compensation Plan for Directors
Potlatch Corporation Deferred Compensation Plan for Directors II
Potlatch Salaried Severance Plan **
Supplemental Retirement Benefit and Life Insurance Agreement Between Potlatch
Corporation and Richard B. Madden dated as of February 19, 1988






___________________________________
*
The contributions made to the Trust Fund by the Company with respect to Directed
Investment Accounts under the Management Deferred Compensation Plan shall be
held in separate sub-accounts and the provisions of Section 3 shall apply
separately to such sub-accounts.

**
The contributions made to the Trust Fund by the Company with respect to the
Salaried Severance Plan shall be held in a separate sub-account and the
provisions of Section 3 shall apply separately to such sub-account.














20

--------------------------------------------------------------------------------




Severance and/or Employment Agreements:
Akerman, Jr., Emory S.
Bacon, Susan C. (Beneficiary of John W. Bacon)
Biazzo, Thomas A.
Black, Douglas L.
Brenner, Richard J.
Bullard, Richard W.
Cheek, George C.
Clark, Kenneth L.
Covey, Michael J.
Crane, Jane E.
Davis, Brian W.
Deward, Carl
Durand, Daniel J
Hanby, Jr, John E.
Hawley Jr, Robert J.
Kosloski, Ervin D.
Madden, Richard B:
Martin, F. Lynn
McAdoo, James C.
Nordholm, Richard C.
Norha, Patrick R.
Page, Gordon R.
Palkie, Thomas G.
Powell, Sandra T.
Robison, John G.
Rosenbaum, Lester G.

21



--------------------------------------------------------------------------------




Scott, Lorrie D.
Smrekar, Thomas J.
Stinnett, Brent L.
Warner, Richard V.



22



--------------------------------------------------------------------------------






Schedule 2
Summary of Funding Methods and Assumptions for
Severance Contracts, Employment Agreements and
Supplement Defined Benefit Plan
Discount Rate
Discount rate will be determined using the discount rate to determine Potlatch
Salaried Retirement Plan benefits for the fiscal year in which a Change of
Control occurs.
Termination and Retirement
All active participants terminate two years after the valuation date, or
immediately, if that produces a higher liability. Benefit payments begin at the
earliest retirement date following termination.
Mortality
No mortality before retirement. Post-retirement mortality using RP-2000
mortality table.
Trust Expenses
5% of liabilities.





23

--------------------------------------------------------------------------------






Schedule 3
Default Investment Fund




First American Funds – Prime Obligations Fund (Share Class Y)









24